Case 19-01988-5-SWH        Doc 5 Filed 05/01/19 Entered 05/01/19 14:33:16              Page 1 of 1




                       UNITED STATES BANKRUPTCY COURT
                      EASTERN DISTRICT OF NORTH CAROLINA
                             WILMINGTON DIVISION



   IN RE:                                             CASE NUMBER: 19-01988-5-SWH
   KIMBERLY SWANHART
   257 BLUE CREEK FARMS DR
   JACKSONVILLE, NC 28540

   DEBTOR                                             CHAPTER 13



                                CERTIFICATE OF SERVICE

           The undersigned hereby certifies under penalty of perjury that he/she is over
   eighteen (18) years of age and that the Chapter 13 Plan in the above captioned case was
   this day served upon the below named persons by mailing, postage prepaid, first class
   mail a copy of such instrument to each person(s), parties, and/or counsel at the addresses
   shown below:

   KIMBERLY SWANHART
   257 BLUE CREEK FARMS DR
   JACKSONVILLE, NC 28540

   Joseph Bledsoe, III
   Chapter 13 Trustee
   Served via CM/ECF


   [ X] and on the parties in interest at the addresses shown on the attached matrix (if box
   checked)

   This , the 1st day of May, 2019.
                                                 The Law Offices of Chris Vonderau, PLLC
                                                  /s/ Chris Vonderau
                                                 Chris T. Vonderau
                                                 NC State Bar No. 25019
                                                 4022 Shipyard Blvd.
                                                 Wilmington, NC 28403
                                                  910-202-3110 (P)
                                                  910-397-7951 (F)
                                                 Attorney for Debtor
